Case 1:19-cr-20631-DPG Document 54-5 Entered on FLSD Docket 10/22/2019 Page 1 of 1




   Dieital Video Snapshot
   Site : General Population/Retail/USA/Fl/Jacksonville/AU   6607   4 - San Marco
   Camera Name: Teller 4
   412612019 2:2917 PM (Eastern Daylight Time)




   Capture Size:352 x240 pixels
   Device Network Name: GBG6 1 07 I 5
   Device Serial Number: KBAATl956
   Device Station ID: 610715




                                                                                     GOVERNMENT
                                                                                           EXHIBIT

                                                                                    CASE
                                                                                    NO.

                                                                                    EXHIBIT
                                                                                    NO.
